622 So. 2d 145 (1993)
Dale STRINGER, and Sandra Stringer, His Wife, and Old Cutler Corners, Inc., Appellants,
v.
FIREMAN'S FUND INSURANCE COMPANY, Appellee.
No. 92-194.
District Court of Appeal of Florida, Third District.
August 10, 1993.
*146 Perse, P.A., & Ginsberg, P.A., and Edward R. Perse, Miami, Roger Bridges, Coral Gables, for appellants.
Pestcoe & Pestcoe and Bernard C. Pestcoe, J. Everett Wilson, and Scott Pestcoe, Coral Gables, for appellee.
Before NESBITT, COPE and GODERICH, JJ.
PER CURIAM.
Dale and Sandra Stringer and Old Cutler Corners, Inc., appeal an adverse final judgment denying insurance coverage. "[T]he failure to submit to an examination under oath is a material breach of the policy which will relieve the insurer of its liability to pay." 13A Couch on Insurance 2d (Rev. ed.) § 49A:361, at 760 (1982) (footnote omitted). See also Pervis v. State Farm Fire & Casualty Co., 901 F.2d 944 (11th Cir.), cert. denied, 498 U.S. 899, 111 S. Ct. 255, 112 L. Ed. 2d 213 (1990).
Affirmed.